Matthew P. Dubofsky T: +1 7205664244 mdubofsky@cooley.com Exhibit 5.1 March 21, 2017 KemPharm, Inc. 2500 Crosspark Road, Suite E126 Coralville, Iowa 52241 Ladies and Gentlemen: You have requested our opinion, as counsel to KemPharm, Inc., a Delaware corporation (the “ Company ”), in connection with the filing by the Company of a Registration Statement on FormS-8 (the “ Registration Statement ”) with the Securities and Exchange Commission covering the offering of up to 585,879 shares (the “ Shares ”) of the Company’s Common Stock, par value $0.0001 per share (“ Common Stock ”), pursuant to the Company’s 2014 Equity Incentive Plan (the “ Plan ”). In connection with this opinion, we have examined and relied upon (a) the Registration Statement and the related prospectus, (b) the Company’s Amended and Restated Certificate of Incorporation, and the Company’s Amended and Restated Bylaws, each as currently in effect, (c) the Plan and (d) the originals or copies certified to our satisfaction of such records, documents, certificates, memoranda and other instruments as in our judgment are necessary or appropriate to enable us to render the opinion expressed below. We have assumed the genuineness and authenticity of all documents submitted to us as originals and the conformity to originals of all documents submitted to us as copies thereof. As to certain factual matters, we have relied upon a certificate of an officer of the Company and have not sought to independently verify such matters. Our opinion is expressed only with respect to the federal laws of the United States of America and the General Corporation Law of the State of Delaware. We express no opinion as to whether the laws of any particular jurisdiction other than those identified above are applicable to the subject matter of this opinion. We are not rendering any opinion as to compliance with any federal or state antifraud law, rule or regulation relating to securities, or to the sale or issuance thereof. On the basis of the foregoing, and in reliance thereon, we are of the opinion that the Shares, when sold and issued in accordance with the Plan, the Registration Statement and the related prospectus, will be validly issued, fully paid and nonassessable (except as to shares issued pursuant to certain deferred payment arrangements, which will be fully paid and nonassessable when such deferred payments are made in full). We consent to the filing of this opinion as an exhibit to the Registration Statement. Sincerely, Cooley LLP By: /s/ Matthew P. Dubofsky Matthew P. Dubofsky 380 Interlocken Crescent, Suite 900, Broomfield, CO 80021-8023 T: (720) 566-4000 F: (720) 566-4099 www.cooley.com
